                     Case: 1:20-cr-00343-SO Doc #: 5 Filed: 06/08/20 1 of 1. PageID #: 17

$2 5HY 2UGHU6FKHGXOLQJD'HWHQWLRQ+HDULQJ



                                       81,7('67$7(6',675,&7&2857
                                                                    IRUWKH
                                                           Northern District of Ohio
                                                       BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                   8QLWHG6WDWHVRI$PHULFD
                              Y                                             &DVH1R 1:20-mj-03132

                   Mustafah Omar Hawkins
                              Defendant

                               ORDER SCHEDULING PRELIMINARY$1'DETENTION HEARINGS


         The preliminaryDQGGHWHQWLRQKHDULQJsLQWKLVFDVHareVFKHGXOHGDVIROORZV


3ODFH 801 West Superior Avenue                                             &RXUWURRP1R Video conference
         Cleveland, Ohio 44113
                                                                            'DWHDQG7LPH 6/11/20 11:30 am


        IT IS ORDERED:3HQGLQJWKHKHDULQJWKHGHIHQGDQWLVWREHGHWDLQHGLQWKHFXVWRG\RIWKH8QLWHG6WDWHV
0DUVKDORUDQ\RWKHUDXWKRUL]HGRIILFHU7KHFXVWRGLDQPXVWEULQJWKHGHIHQGDQWWRWKHKHDULQJDWWKHWLPHGDWHDQG
SODFHVHWIRUWKDERYH




'DWH            06/08/2020                                                                s/William H. Baughman Jr.
                                                                                                Judge’s signature



                                                                             William H. Baughman Jr., United States Magistrate Judge
                                                                                              Printed name and title
